DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 05/13/2022 has been entered. Claims 24-46 are pending in this US patent application. Claims 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.
Claims 24-27 and 31-46 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejections under 35 U.S.C. 112(b) of claims 33-35 and the rejection of claim 24 under 35 U.S.C. 112(b) for lack of clear antecedent basis as set forth in the previous Office action are withdrawn in light of the amendment of 05/13/2022, which corrected these issues. Please note that the rejection of claim 24 under 35 U.S.C. 112(b) as being indefinite for reciting terms of degree has been maintained, as discussed below.
	The rejections of the claims under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 as set forth in the previous Office action are withdrawn in light of the amendment of 05/13/2022, which added numerous limitations to claim 24.

Information Disclosure Statement
The information disclosure statement filed in this application on 05/13/2022 has been received and considered.

Claim Objections
Claims 44 and 46 are newly objected to as necessitated by amendment because of the following informalities:

Claim 44 recites “thereby isolating samples enrich for nuclear proteins” (emphasis added). This limitation should read “thereby isolating samples enriched for nuclear proteins”.

Claim 46 recites “wherein the salt in NaCl” (emphasis added) in part (f). This limitation should read “wherein the salt is NaCl”.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-27 and 31-42 remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Please note that this rejection has been slightly augmented to incorporate discussion of the newly-added limitations in claim 24. However, because the basis of the rejection is unchanged, the rejection has been maintained.

The terms “isotonic,” “high salt,” and “low salt” in claims 24 and 25 are relative terms that render the claims indefinite. The terms “isotonic,” “high salt,” and “low salt” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. With which other solution is the “isotonic buffer” isotonic? While claim 24 recites that the “low salt” buffer has a higher salt concentration than the isotonic buffer and that the “high salt” buffer has a higher salt concentration than the low salt buffer, these concentrations are based on the indefinite “isotonic buffer”. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of the methods of claims 24-25, rendering them indefinite.

Because claims 25-27 and 31-42 depend from claim 24 and do not provide further clarification of the indefinite terms therein, these claims are also indefinite. Therefore, claims 24-27 and 31-42 are rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted the “isotonic buffer,” “low salt,” and “high salt” buffers of claims 24-25 as “a first buffer not comprising polycations but comprising salt,” “a second buffer not comprising salt, wherein the second buffer comprises an increased salt concentration as compared to the first buffer,” and “a third buffer not comprising polycations but comprising salt, wherein the third buffer comprises an increased salt concentration as compared to the second buffer,” respectively. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-25, 31-32, 34-37, 40-41, 43-44, and 46 are newly rejected as necessitated by amendment under 35 U.S.C. 102(a)(1) as being anticipated by Rocha et al., J. Biol. Chem. 259(13): 8558-8563 (1984).

Rocha teaches the extraction of histones from chromatin (see entire document, including page 8558, left column, paragraph 2, to right column, paragraph 2). Cells were collected by pelleting (page 8559, left column, paragraph 2; reads on claim 31). The nuclei were then isolated by suspending the pelleted cells in a buffer containing 0.25% NP-40 (page 8559, left column, paragraph 3; reads on claim 35 and parts (a) and (b) of claims 24, 44, and 46; the Examiner notes that the buffer does not contain polycations). Separated nuclei were resuspended in a buffer containing PMSF and digested with micrococcal nuclease at 37°C (page 8559, left column, paragraph 4; reads on claims 40-41, part (c) of claim 24 and parts (c) and (d) of claims 44 and 46; the Examiner notes that PMSF is a protease inhibitor as recited in claim 44). The digested nuclei were collected by centrifugation and sequentially incubated in four buffers for 30 min each time containing EGTA, PMSF, and increasing concentrations of NaCl. After each incubation, nuclei were again collected by low speed centrifugation, and the supernatants were collected as separate fractions (page 8559, left column, paragraph 5; reads on parts (d)-(l) of claim 24, parts (m)-(o) of claim 25, claims 32, 34, and 36-37, part (e) of claim 44, and parts (e)-(h) of claim 46; the Examiner notes that the buffers do not contain polycations). The various fractions were lyophilized and then run on a polyacrylamide SDS gel (page 8559, left column, paragraph 8; reads on claim 43 and step (i) of claim 46; the Examiner notes that SDS-PAGE gel electrophoresis requires suspending the samples in a buffer containing SDS). 
Therefore, claims 24-25, 31-32, 34-37, 40-41, 43-44, and 46 are anticipated by Rocha and are rejected under 35 U.S.C. 102(a)(1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 24-25, 31-37, 40-41, 43-44, and 46 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Rocha et al., J. Biol. Chem. 259(13): 8558-8563 (1984).

As discussed above, claims 24-25, 31-32, 34-37, 40-41, 43-44, and 46 are anticipated by Rocha. However, Rocha does not teach that the nuclei are incubated at 4°C as recited in instant claim 33.

While Rocha does not teach that the nuclei are incubated at 4°C as recited in instant claim 33, the temperature of incubation would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal temperatures at which to incubate the nuclei because the incubation temperature is an art-recognized, result-effective variable known to affect the extraction of proteins from the digested nuclei with salt-containing buffers, which would have been optimized in the art to provide the desired level of extraction.
Therefore, claims 24-25, 31-37, 40-41, 43-44, and 46 are rendered obvious by Rocha and are rejected under 35 U.S.C. 103.

Claims 24-27, 31-37, and 40-46 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Su et al., Expert Rev. Proteomics 4(2): 211-225 (2007), in view of Rocha et al., J. Biol. Chem. 259(13): 8558-8563 (1984), and Shechter et al., Nature Protocols 2(6): 1445-1457 (2007).

Su teaches the use of mass spectrometry-based strategies for the characterization of histones and their post-translational modifications (see entire document, including page 1, abstract). Figure 1 shows a general flowchart of experimental design for histone characterization in which histone mixtures are isolated from nuclei through acid extraction and are then subjected to mass spectrometry analysis (page 22, Figure 1). After isolation, histone mixtures can be subjected to reverse phase HPLC coupled to mass spectrometers, such as an ESI TOF mass spectrometer for the identification of changes in histone modifications and/or histone variants after drug treatment (page 4, paragraphs 3-4; cf. claims 26-27, 42, and 45; the Examiner notes that comparing changes in histone modifications/variants after drug treatment intrinsically requires preparing a first sample from a first condition, preparing a second sample from a second condition, and comparing the nuclear proteome determined by mass spectrometry of the first sample to the nuclear proteome determined using mass spectrometry of the second sample as recited in instant claim 27 and would also require the repetition of the isolation and preparation steps for the two samples as recited in instant claim 26).

However, Su does not teach that the histones are extracted from nuclei using the method recited in instant claim 24.

Rocha teaches the extraction of histones from chromatin (see entire document, including page 8558, left column, paragraph 2, to right column, paragraph 2). Cells were collected by pelleting (page 8559, left column, paragraph 2; cf. claim 31). The nuclei were then isolated by suspending the pelleted cells in a buffer containing 0.25% NP-40 (page 8559, left column, paragraph 3; cf. claim 35 and parts (a) and (b) of claims 24, 44, and 46; the Examiner notes that the buffer does not contain polycations). Separated nuclei were resuspended in a buffer containing PMSF and digested with micrococcal nuclease at 37°C (page 8559, left column, paragraph 4; cf. claims 40-41, part (c) of claim 24 and parts (c) and (d) of claims 44 and 46; the Examiner notes that PMSF is a protease inhibitor as recited in claim 44). The digested nuclei were collected by centrifugation and sequentially incubated in four buffers for 30 min each time containing EGTA, PMSF, and increasing concentrations of NaCl. After each incubation, nuclei were again collected by low speed centrifugation, and the supernatants were collected as separate fractions (page 8559, left column, paragraph 5; cf. parts (d)-(l) of claim 24, parts (m)-(o) of claim 25, claims 32, 34, and 36-37, part (e) of claim 44, and parts (e)-(h) of claim 46; the Examiner notes that the buffers do not contain polycations). The various fractions were lyophilized and then run on a polyacrylamide SDS gel (page 8559, left column, paragraph 8; cf. claim 43 and step (i) of claim 46; the Examiner notes that SDS-PAGE gel electrophoresis requires suspending the samples in a buffer containing SDS).
Shechter teaches that high-salt extraction is a useful alternative to acid extraction for a few reasons. First of all, a neutral pH is maintained and any acid-labile histone modifications should, therefore, remain. Second, acid extraction and subsequent TCA precipitation occasionally produce insoluble material that may contain histones, reducing the yield of the preparation. Free histones, which are not incorporated into chromatin and might, therefore, represent a pool of either newly synthesized histones or histones ejected from chromatin, can be isolated and analyzed for pre- or post-incorporation specific modification. Finally, salt extraction can differentially extract various histones (see entire document, including page 1447, left column, paragraph 2).

While Su does not teach that the histones are extracted from nuclei using the method recited in the instant claims in their method of extracting histones from nuclei and investigating the histones using mass spectrometry, it would have been obvious to one of ordinary skill in the art to do so because Rocha teaches a method of sequentially eluting proteins from nuclei using increasing concentrations of salt and because Shechter teaches that a high-salt histone extraction method has a number of benefits when compared with the acid extraction taught by Su. One of ordinary skill in the art would have a reasonable expectation that performing the high-salt extraction of Rocha to isolate histones and then examining the histones in the mass spectrometric methods of Su would successfully result in the ability to investigate acid-labile histone modifications and improve the yield of the isolated histones, as taught by Shechter.
While Su, Rocha, and Shechter do not teach that the nuclei are incubated at 4°C as recited in instant claim 33, the temperature of incubation would be within the realm of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal temperatures at which to incubate the nuclei because the incubation temperature is an art-recognized, result-effective variable known to affect the extraction of proteins from the digested nuclei with salt-containing buffers, which would have been optimized in the art to provide the desired level of extraction.
Therefore, claims 24-27, 31-39, and 42 are rendered obvious by Su in view of Rocha and Shechter and are rejected under 35 U.S.C. 103.

Claims 24-25, 31-41, 43-44, and 46 are newly rejected as necessitated by amendment under 35 U.S.C. 103 as being unpatentable over Rocha et al., J. Biol. Chem. 259(13): 8558-8563 (1984), in view of Mieczkowski et al., Nature Communications 7: 11485 (2016).

As discussed above, claims 24-25, 31-37, 40-41, 43-44, and 46 are rendered obvious by Rocha. In addition, Rocha teaches that the micrococcal nuclease digestion is quenched by adding EGTA (page 8559, left column, paragraph 4). However, Rocha does not teach that nuclease is halted by adding EDTA as recited in instant claims 38-39.

Mieczkowski teaches the digestion of nuclei with micrococcal nuclease (see entire document, including page 9, left column, paragraph 5). The digestion was quenched by adding 10 µL of 250 mM EDTA/250 mM EGTA to a 400-µL sample (page 9, left column, paragraph 5, to right column, paragraph 1; cf. claims 38-39; the Examiner notes that adding 10 µL of a solution containing 250 mM EDTA to a 400-µL sample would result in a final EDTA concentration of about 6.1 mM, which falls within the range recited in instant claim 39). 

While Rocha teaches that the reaction of micrococcal nuclease is halted by adding EGTA instead of EDTA/EGTA, the quenching of micrococcal nuclease by a mixture of EDTA/EGTA was known in the art, as taught by Mieczkowski. As EDTA and EGTA are similar chelating agents, one of ordinary skill in the art would have predicted that the EGTA of Rocha could be substituted with the EDTA/EGTA mixture of Mieczkowski and that such substitution would predictably result in the quenching of the nuclease reaction of Rocha. As such, the simple substitution of EGTA with EDTA/EGTA would have been obvious to one of ordinary skill in the art.
Therefore, claims 24-25, 31-41, 43-44, and 46 are rendered obvious by Rocha in view of Mieczkowski and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 112(b). Applicant states that the claim has been amended to clarify that the low salt buffer has an increased salt concentration as compared to the isotonic buffer and that the high salt buffer has an increased salt concentration as compared to the low salt buffer. Applicant cites Teves and Henikoff, which describes an isotonic buffer as containing 15 mM Na+, a low salt buffer as containing 150 mM Na+, and a high salt buffer as containing 600 mM Na+ and asserts that, accordingly, one of ordinary skill in the art would understand that the instantly recited buffers would have salt concentrations within 33% to 133% of these salt concentrations (remarks, page 8). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the usage of terms of degree in one reference does not constitute a showing that these terms are defined in the art as indicating the particular concentrations used in that single reference. The term “isotonic” in particular is commonly used in the art to indicate solutions that are isotonic with bodily fluids and, thus, contain 137 mM Na+, a concentration much higher than that cited by Teves and Henikoff (see, for example, https://en.wikipedia.org/wiki/Phosphate-buffered_saline). As such, the Examiner does not agree with Applicant’s assertion that one of ordinary skill would appreciate that isotonic, low salt, and high salt buffers would have values within 33-133% of the values in Teves and Henikoff. As discussed above, the terms “isotonic,” “high salt,” and “low salt” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. With which other solution is the “isotonic buffer” isotonic? While claim 24 recites that the “low salt” buffer has a higher salt concentration than the isotonic buffer and that the “high salt” buffer has a higher salt concentration than the low salt buffer, these concentrations are based on the indefinite “isotonic buffer”. As such, one of ordinary skill in the art would be unable to determine the metes and bounds of the methods of claims 24-25, rendering them indefinite.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        08/17/2022